DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/11/2021. 
Claim(s) 1-42 and 45-55 are currently pending. 
Claim(s) 1 and 35-40 have been amended.
Claim(s) 43 and 44 have been canceled.
Claim(s) 23 and 24 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B2, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/2015. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6, 10, 11, 14, 16, 18, 20, 22, 25, 26, 33-38, 40, 41 and 45-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, in view of US 7,718,943, Johnson et al.
Regarding claims 1 and 6 
 Klier teaches an autonomous solar panel (corresponding to a sealed insulating solar panel comprising its own electric source, rechargeable battery, which would meet 
at least one photovoltaic array for converting solar radiation into electrical energy (corresponding to solar panels, 300, which form a solar array, 500) [Figs. 1 and 5, paragraph 0044], 
at least one energy transfer member (corresponding to heating wire 211 and/or circulating pipes 120) associated with the solar panel (wherein a heating wire 211 is embedded in the glass, 100, of the insulated solar panel, and wherein circulating pipes 120 transfer heat from the absorber 106 to the surface of the panel may also be incorporated) [see Figs. 1 and 2, paragraphs 0028 and 0053];
a winter precipitation sensor (corresponding to snow sensor 103) in communication with the energy transfer member (corresponding to heating wire 211 and/or circulating pipes 120) (activation of the energy transfer member is based on information from one or more sensors including changes in temperature in the area of the solar panel, and therefore, sensor 103 is in communication with the energy transfer member.) [Fig. 1, paragraphs 0053 and 0060-0068], the winter precipitation sensor (103) having a top and a side, and one or more radiation emitters (an LED is provided) for emitting radiation [paragraph 0067] and a radiation detector (photodiode) located adjacent the radiation emitter (the LED light source is co-located with a photodiode) [paragraphs 0067], the radiation detector (photodiode) being located to receive reflected radiation from the winter precipitation [paragraph 0067], the one or more emitters (LED) being located on either side of the radiation detector [paragraph 0067].

a network (corresponding to the electrical connections of the control system) interconnecting the energy transfer member (heating wire, 211, and/or circulating pipes 120), the sensor (snow sensor 103), and the electrical power supply (rechargeable battery) [Figs. 1-2, paragraphs 0053, 0057, 0060-0068 and 0072-0073], the network (electrical connections of the control system) being configured such that in response to the sensor (snow sensor 103) sensing an accumulation of winter precipitation on the solar panel, a portion of stored power in the electrical power supply activates the energy transfer member (e.g. heating wire 211) so as to autonomously remove the winter precipitation from the solar panel (see paragraph [0053], [0057] and [0060-0068] wherein in response to information e.g., changes in weight, from one or more sensors a controller/control system activates the energy transfer member and the snow is melted from the surface of the solar panel; see also paragraphs [0072-0073] wherein the source of electricity can be a rechargeable battery). 

    PNG
    media_image1.png
    428
    756
    media_image1.png
    Greyscale


Klier does not teach the one or more radiation emitters emitting radiation along a first axis towards an amount of winter precipitation on the solar panel surface, the radiation detector being located to receive reflected radiation from the winter precipitation along a second axis, the first axis being angled towards the second axis when viewed from the sensor top, both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side, the solar panel surface reflecting emitter radiation angled away from the second axis on a basis of said incidence angle when viewed from the sensor side, the radiation detector producing a current flow signal proportional to the received irradiance, the one or more radiation emitters being located on either side of the radiation detector when viewed from the sensor top. 
Johnson similar to Klier, teaches a sensor (corresponding to a moisture sensor) having a top and a side [see Figs. 2d and 12d], and one or more radiation emitters (at least one light source 271d) and a radiation detector (sensor 267) located adjacent the one or more radiation emitters (271d), the sensor detecting moisture that accumulates on glass surfaces (in the case of Johnson, a windshield 280d) [Figs. 2d and 12d, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].
Johnson further teaches the radiation emitters (271d) emit radiation along a first axis (see Figs. 2d and 12c) towards an amount of objects (e.g., moisture drops) on the surface of the glass (windshield 280d) (the light sources emit light rays towards the surface/windshield, wherein the light rays emitted by the light sources are reflected by 

    PNG
    media_image2.png
    397
    570
    media_image2.png
    Greyscale

As seen in Figs. 2d and 12c of Johnson, the first axis is angled towards the second axis when viewed from the sensor top [Figs. 2d and 12c], both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side (the radiation sources 271 and the sensor 267 are angled towards the same location on the glass surface/windshield 280) [Fig. 2d and 12c], wherein the solar panel surface reflects emitter radiation angled away from the second axis on a basis of said incidence angle when viewed form the sensor side (selecting the position, configuration and tilt angle depending on the amount of reflection potential desired, and illumination uniformity) [Figs. 2d and 12c, Col. 5, lines 40-55 and Col. 15, lines 20-67 to Col. 16, lines 1-19 and 50-56], and the one or more radiation emitters 
Figs. 2d and 12c of Johnson further teach the one or more radiation emitters (271d) including two radiation emitters (271d) located on opposite sides of the radiation detector (267) [see Figs. 2d and 12c], the two radiation emitters (271d) being mounted to emit radiation along their respective first axes through the transparent windshield (280d) towards a common point on the solar panel surface [Col. 5, lines 40-55 and Col. 16, lines 50-56].
	The illumination system of Johnson is effective in detecting the presence of moisture on a transparent surface [Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, providing more than one radiation emitters (Multiple light sources) will cover a larger windshield detection area, wherein when more than one light source is used the area of detection is illuminated as uniformly as possible (minimize "hot spots") [Col. 18, lines 1-14].
Additionally, Johnson teaches selecting the position, configuration (number of emitters) and tilt angle depending on the amount of reflection potential desired, and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19].
	Klier and Johnson are analogous inventions in the field of sensors for detecting objects that are obstructing a glass surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radiation emitter and the radiation detector of Klier with the illumination system in Johnson (comprising two radiation emitters positioned at opposite sides of a radiation detector), because such configuration can effectively detect the presence of precipitation on a transparent/glass 
	Additionally, in the absence of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the position, configuration (number of emitters) and tilt angle through routine experimentation in order to achieve the desired amount of reflection potential and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Although taught by the prior art, the limitations “for converting solar radiation to electrical energy”, “for emitting radiation along a first axis…”, “to receive reflected radiation from the winter precipitation along a second axis…”, “to receive and store electrical energy”, “so that the emitter radiation is not reflected back to the radiation detector” and “to emit radiation along their respective first axes towards a common point on the solar panel surface” are considered functional limitations, and therefore do not differentiate the claimed device from the prior art.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, the limitations “for use in winter conditions”, “so as to autonomously remove the winter precipitation from the solar panel”, and “producing a current flow signal proportional to the received irradiance” are considered intended use and are given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of performing the intended use.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2
Klier et al. teaches the solar panel as set forth above, in which the solar panel includes a solar panel cover (glass, 100), the energy transfer member is an electrical heater (heating wire, 211) which is embedded within the solar panel cover (glass, 100) (see Fig. 1 and paragraphs [0028] wherein glass 100 covers the surface of the solar 
Regarding claim 3
Klier et al. teaches the solar panel as set forth above, in which the electrical heater is a serpentine heating wire (211) which is disposed substantially across the entire solar panel cover (glass, 100) (See Fig. 2 and paragraph [0053]). 
Regarding claim 4
Klier et al. teaches the solar panel as set forth above, in which the network/electrical connections of the control system (not shown) includes a heater switch connecting the electrical power supply to the sensor e.g., temperature sensor (see paragraph [0053], [0057] and [0060-0068] wherein the thermal technique i.e., heating wire 211, is activated/switched on by the control system in response to information e.g., changes in temperature, weight, etc., from one or more sensors; see also paragraph [0072] wherein the source of electricity can be a rechargeable battery). 
Regarding claim 5
Klier et al. teaches the solar panel as set forth above, in which the network/electrical connections of the control system (not shown) includes a controller connecting the sensor to the heater switch (see paragraphs [0053], [0057] and [0060-0068] wherein the thermal technique, corresponding to heating wire 211, is activated/switched on by the control system in response to information e.g., changes in temperature, weight, etc., from one or more sensors; see also paragraph [0072] wherein the source of electricity can be a rechargeable battery).  
Regarding claim 10

Regarding claim 11
Klier et al. teaches the solar panel as set forth above, in which the solar panel includes a solar panel cover (glass, 100) the solar panel photovoltaic array (See Fig. 1 and paragraph [0028]), and the temperature sensor sandwiched there between (see e.g., sensor (103) of Fig 1, see also paragraphs [0067-0068]), the controller connects to the temperature sensor (see Fig. 1, paragraphs [0053], [0057] and [0060-0068] wherein the control system activates/switches on the thermal technique in response to information e.g., changes in temperature, weight, etc., from one or more sensors). 
Regarding claim 14
Klier et al. teaches the solar panel as set forth above, in which the network i.e., electrical connections of the control system, includes a supplemental heater switch (see paragraphs [0011], [0028] and [0053-0054] wherein the control system activates/switches on the heat pipe to enable transfer of sufficient heat from the absorber (106) to the surface), said supplemental heater switch connecting the controller to a heater supplement supply (circulation pipes (120) which circulate a transfer fluid to absorb heat from the absorber (106) and transfer the heat to applications) (See Fig. 1, paragraphs [0028] and [0053-0054]).
Regarding claim 16

Regarding claim 17
Klier et al. teaches the solar panel as set forth above, in which the solar panel includes a solar panel cover (transparent cover) and a solar panel voltaic array (see, E.g., absorber 106) (See Fig. 1, paragraphs [0028] and [0040]).
Klier et al. teaches that the vibration assembly i.e., vibration transducer (109) or flexible sheet (101) comprising vibrations generated by vibration generator (132), is located beneath absorber (106) or above solar panel cover (glass, 100) (see Fig. 1, paragraphs [0032] and [0042]), instead of said vibration assembly being sandwiched between the solar panel cover (glass, 100) and the solar panel voltaic array. 
However, modified Klier et al. teaches that one skilled in the art may be able to select a location of the embedded vibration transducer that is suitable of a specific implementation of the solar panel (See Klier et al. paragraph [0042]). Therefore, it would have been an obvious matter of design choice to position the vibration assembly/transducer (109) of Klier et al. between the solar panel cover (glass, 100) and the absorber, since applicant has not disclosed that the particular placement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the vibration assembly/transducer being positioned between the solar panel cover and the absorber. Such is merely a matter of obvious engineering choice [MPEP 2144.04]. 
Regarding claim 18

Regarding claim 20
Klier et al. teaches the solar panel as set forth above, in which the network i.e., electrical connections of the control system, is configured such that in response to the sensor sensing the accumulation of winter precipitation (snow) on the solar panel, the portion of stored power in the power supply e.g., battery, activates the vibration assembly to vibrate the solar panel so as to remove the winter precipitation therefrom (See Fig. 1, paragraphs [0013], [0042], [0060-0068] and [0071] wherein the control system activates the vibration assembly based on information received form sensors detecting snowpack buildup, changes in weight in the solar panel, etc. to shake the snowpack off from the solar panel; see also paragraph [0072] wherein a battery may be the source of electricity). 
Regarding claim 22
Klier et al. teaches the solar panel as set forth above, in which the network (corresponding to the electrical connections of the control system) includes a vibrator switch connecting a controller (130) to a voltage supply (corresponding to the battery) to activate the vibration actuator (vibration generator, 132) (see Fig. 1, paragraphs [0013], [0042], [0060-0068] and [0071] wherein a control system (130) is configured to activate/switch on the vibration generator based on information from at least one sensor).
Regarding claim 25
Klier et al. teaches the solar panel as set forth above, in which a frame (102) holds together the solar panel cover (glass, 100) and the solar panel voltaic array (see Fig. 1, paragraphs [0005] and [0028]). 
Regarding claim 26
Klier et al. teaches the solar panel as set forth above, in which the solar panel (see Fig. 1 and paragraph [0028]) further includes a solar panel frame heater (see paragraph [0059] wherein absorption strips may be placed/coated onto a portion of the frame (102), said absorption strips being thermally coupled to the surface of the collection panel, thereby allowing heat to transfer from the absorption strip to the surface of the collection panel and prevent snowpack buildup). 
Regarding claim 33
Klier et al. teaches the solar panel as set forth above, in which the sensor includes one or more light emitting devices which illuminate the solar panel upper outer surface and a light sensing device which senses the reflection caused winter precipitation (See paragraph [0067] wherein the snow sensor includes a LED light source co-located with a photodiode that are configured such that the presence of snowpack increases the back reflected signal, the change of which is detected and used to trigger activation of snowpack removal). 
Regarding claim 34
Klier et al. teaches the solar panel as set forth above, in which a temperature sensor (the device includes multiple sensors 103 such as, for example, a temperature 
The limitation “to determine when winter precipitation is possible and to determine when the solar panel cover has been adequately heated” is considered a functional limitation and, therefore, does not differentiate the claimed device from the prior art.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 35
Klier teaches an autonomous solar panel (corresponding to a sealed insulating solar panel comprising its own electric source, rechargeable battery, which would meet with applicant’s interpretation of the term “autonomous”) [Fig. 1, paragraph 0017, 0028-0029 and 0072], the solar panel for use in winter conditions (the panel is suitable for use during winter months) [paragraph 0004 and 0029], the panel [Fig. 1] comprising: 
a heater element (corresponding to heating wire 211 and/or circulating pipes 120) associated with the solar panel (wherein a heating wire 211 is embedded in the glass, 100, of the insulated solar panel, and wherein circulating pipes 120 transfer heat from the absorber 106 to the surface of the panel may also be incorporated) [see Figs. 1 and 2, paragraphs 0028 and 0053];
 the one or more radiation emitters (LED) being located on either side of the radiation detector (photodiode) [paragraph 0067].
an electrical power supply (corresponding to a rechargeable battery) connected to the heater element (e.g. heating wire 211) (a rechargeable battery can be used as the electricity source) [Figs. 1-2, paragraphs 0053 and 0071-0073]; and 
a network (corresponding to the electrical connections of the control system) interconnecting the heating element (heating wire, 211, and/or circulating pipes 120), the sensor (snow sensor 103), and the electrical power supply (rechargeable battery) [Figs. 1-2, paragraphs 0053, 0057, 0060-0068 and 0072-0073], the network (electrical connections of the control system) being configured such that in response to the sensor (snow sensor 103) sensing an accumulation of winter precipitation on the solar panel, a portion of stored power in the electrical power supply activates the heating element (wiring member 211) so as to heat the solar panel to remove the winter precipitation 
	Klier teaches the radiation emitter (LED) and radiation detector (photodiode) as set forth above [paragraph 0067].  
Klier does not teach the one or more radiation emitters emitting radiation along a first axis towards an amount of winter precipitation on the solar panel surface, the radiation detector being located to receive reflected radiation from the winter precipitation along a second axis, the first axis being angled towards the second axis when viewed from the sensor top, both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side, the solar panel surface reflecting emitter radiation angled away from the second axis on a basis of said incidence angle when viewed from the sensor side, the radiation detector producing a current flow signal proportional to the received irradiance, the one or more radiation emitters being located on either side of the radiation detector when viewed from the sensor top. 
Johnson similar to Klier, teaches a sensor (corresponding to a moisture sensor) having a top and a side [see Figs. 2d and 12d], and one or more radiation emitters (at least one light source 271d) and a radiation detector (sensor 267) located adjacent the one or more radiation emitters (271d), the sensor detecting moisture that accumulates 
Johnson further teaches the radiation emitters (271d) emit radiation along a first axis (see Figs. 2d and 12c) towards an amount of objects (e.g., moisture drops) on the surface of the glass (windshield 280d) (the light sources emit light rays towards the surface/windshield, wherein the light rays emitted by the light sources are reflected by the objects towards the detector/sensor) [Figs. 2d and 12c, Col. 3, lines 23-31], wherein the radiation detector (267) is located to receive reflected radiation from the objects along a second axis (the objects/moisture drops reflect light rays towards the sensor) [Figs. 2d and 12c, Col. 3, lines 23-31].
As seen in Figs. 2d and 12c of Johnson, the first axis is angled towards the second axis when viewed from the sensor top [Figs. 2d and 12c], both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side (the radiation sources 271 and the sensor 267 are angled towards the same location on the glass surface/windshield 280) [Fig. 2d and 12c], wherein the solar panel surface reflects emitter radiation angled away from the second axis on a basis of said incidence angle when viewed form the sensor side (selecting the position, configuration and tilt angle depending on the amount of reflection potential desired, and illumination uniformity) [Figs. 2d and 12c, Col. 5, lines 40-55 and Col. 15, lines 20-67 to Col. 16, lines 1-19 and 50-56], and the one or more radiation emitters (271d) are located on either side of the radiation detector (267) when viewed from the sensor top [Figs. 2d and 12c].

	The illumination system of Johnson is effective in detecting the presence of moisture on a transparent surface [Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, providing more than one radiation emitters (Multiple light sources) will cover a larger windshield detection area, wherein when more than one light source is used the area of detection is illuminated as uniformly as possible (minimize "hot spots") [Col. 18, lines 1-14].
Additionally, Johnson teaches selecting the position, configuration (number of emitters) and tilt angle depending on the amount of reflection potential desired, and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19].
	Klier and Johnson are analogous inventions in the field of sensors for detecting objects that are obstructing a glass surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radiation emitter and the radiation detector of Klier with the illumination system in Johnson (comprising two radiation emitters positioned at opposite sides of a radiation detector), because such configuration can effectively detect the presence of precipitation on a transparent/glass surface [Johnson, Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, it would have been obvious to position the two radiation 
	Additionally, in the absence of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the position, configuration (number of emitters) and tilt angle through routine experimentation in order to achieve the desired amount of reflection potential and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Although taught by the prior art, the limitations “for converting solar radiation to electrical energy”, “for emitting radiation along a first axis…”, “to receive reflected radiation from the winter precipitation along a second axis…”, “to receive and store electrical energy”, “so that the emitter radiation is not reflected back to the radiation detector” and “to emit radiation along their respective first axes towards a common point on the solar panel surface” are considered functional limitations, and therefore do not differentiate the claimed device from the prior art.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, the limitations “for use in winter conditions” and “to remove the winter precipitation therefrom” are considered intended use and are given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of performing the intended use.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 36
Klier et al. teaches an autonomous solar panel (corresponding to a sealed insulating solar panel comprising its own electric source, rechargeable battery, which would meet with applicant’s interpretation of the term “autonomous”) [Fig. 1, paragraph 0017, 0028-0029 and 0072], the solar panel for use in winter conditions (the panel is suitable for use during winter months) [paragraph 0004 and 0029], the panel [Fig. 1] comprising: 

a winter precipitation sensor (corresponding to snow sensor 103) in communication with the a vibration assembly (132) (activation of the vibration generator member is based on information from, for example, a snow sensor) [Fig. 1, paragraphs 0031-0032, 0037-0038, 0053 and 0060-0068], the winter precipitation sensor (103) having a top and a side and one or more radiation emitters (an LED is provided) for emitting radiation [paragraph 0067] and a radiation detector (photodiode) located adjacent the radiation emitter (the LED light source is co-located with a photodiode) [paragraphs 0067], the radiation detector (photodiode) being located to receive reflected radiation from the winter precipitation [paragraph 0067], the one or more radiation emitters (LED) being located on either side of the radiation detector (photodiode) [paragraphs 0067];
an electrical power supply (corresponding to a rechargeable battery) connected to the vibration assembly (corresponding to the flexible sheet 101 comprising vibrations generated by vibration generator 132) (see Figs. 1-2, paragraphs [0053], [0056], [0057] and [0071-0073] wherein a rechargeable battery can be used as the electricity source);
a network (corresponding to the electrical connections of the control system) interconnecting the vibration assembly (flexible sheet 101 comprising vibrations generated by vibration generator 132), the sensor (103), and the electrical power supply (rechargeable battery) (See Figs. 1-2, paragraphs [0053], [0057], [0060-0068] and electrical power supply activates the vibration assembly so as to vibrate the panel to remove the winter precipitation therefrom (see paragraph [0031-0038] and [0060-0068] wherein in response to information such as, for example, changes in weight, snowpack buildup, etc., from one or more sensors a controller/control system activates the vibration assembly and the snow/winter precipitation is detached from the surface of the solar panel; see also paragraphs [0072-0073] wherein the source of electricity can be a rechargeable battery). 
Klier teaches the radiation emitter (LED) and radiation detector (photodiode) as set forth above [paragraph 0067].  
Klier does not teach the one or more radiation emitters emitting radiation along a first axis towards an amount of winter precipitation on the solar panel surface, the radiation detector being located to receive reflected radiation from the winter precipitation along a second axis, the first axis being angled towards the second axis when viewed from the sensor top, both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side, the solar panel surface reflecting emitter radiation angled away from the second axis on a basis of said incidence angle when viewed from the sensor side, the radiation detector producing a current flow signal proportional to the received irradiance, the one or more radiation emitters being located on either side of the radiation detector when viewed from the sensor top. 

Johnson further teaches the radiation emitters (271d) emit radiation along a first axis (see Figs. 2d and 12c) towards an amount of objects (e.g., moisture drops) on the surface of the glass (windshield 280d) (the light sources emit light rays towards the surface/windshield, wherein the light rays emitted by the light sources are reflected by the objects towards the detector/sensor) [Figs. 2d and 12c, Col. 3, lines 23-31], wherein the radiation detector (267) is located to receive reflected radiation from the objects along a second axis (the objects/moisture drops reflect light rays towards the sensor) [Figs. 2d and 12c, Col. 3, lines 23-31].
As seen in Figs. 2d and 12c of Johnson, the first axis is angled towards the second axis when viewed from the sensor top [Figs. 2d and 12c], both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side (the radiation sources 271 and the sensor 267 are angled towards the same location on the glass surface/windshield 280) [Fig. 2d and 12c], wherein the solar panel surface reflects emitter radiation angled away from the second axis on a basis of said incidence angle when viewed form the sensor side (selecting the position, configuration and tilt angle depending on the amount of reflection potential desired, and illumination uniformity) [Figs. 2d and 12c, Col. 5, lines 40-55 and Col. 15, 
Figs. 2d and 12c of Johnson further teach the one or more radiation emitters (271d) including two radiation emitters (271d) located on opposite sides of the radiation detector (267) [see Figs. 2d and 12c], the two radiation emitters (271d) being mounted to emit radiation along their respective first axes through the transparent windshield (280d) towards a common point on the solar panel surface [Col. 5, lines 40-55 and Col. 16, lines 50-56].
	The illumination system of Johnson is effective in detecting the presence of moisture on a transparent surface [Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, providing more than one radiation emitters (Multiple light sources) will cover a larger windshield detection area, wherein when more than one light source is used the area of detection is illuminated as uniformly as possible (minimize "hot spots") [Col. 18, lines 1-14].
Additionally, Johnson teaches selecting the position, configuration (number of emitters) and tilt angle depending on the amount of reflection potential desired, and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19].
	Klier and Johnson are analogous inventions in the field of sensors for detecting objects that are obstructing a glass surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radiation emitter and the radiation detector of Klier with the illumination system in Johnson (comprising two radiation emitters positioned at opposite sides of a radiation detector), because such 
	Additionally, in the absence of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the position, configuration (number of emitters) and tilt angle through routine experimentation in order to achieve the desired amount of reflection potential and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Although taught by the prior art, the limitations “for converting solar radiation to electrical energy”, “for emitting radiation along a first axis…”, “to receive reflected radiation from the winter precipitation along a second axis…”, “to receive and store electrical energy”, “so that the emitter radiation is not reflected back to the radiation detector” and “to emit radiation along their respective first axes towards a common point on the solar panel surface” are considered functional limitations, and therefore do not differentiate the claimed device from the prior art.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, the limitations “for use in winter conditions” and “to remove the winter precipitation therefrom” are considered intended use and are given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of performing the intended use.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 37
Klier et al. teaches an autonomous solar panel (corresponding to a sealed insulating solar panel comprising its own electric source, rechargeable battery, which would meet with applicant’s interpretation of the term “autonomous”) [Fig. 1, paragraph 0017, 0028-0029 and 0072], the solar panel for use in winter conditions (the panel is 
a combination of a heater element (which reads on any one of heating wire, 211 and/or circulating pipes, 120) and vibration assembly (corresponding to flexible sheet 101 comprising vibrations generated by vibration generator 132) associated with the solar panel (see Figs. 1 and 2, paragraphs [0028], [0031-0032], [0037-0038] and [0053] wherein circulating pipes 120 transfer heat from the absorber 106 to the surface of the panel to melt the snow and wherein a vibration generator 132 generates vibrations within a flexible sheet (101) to detach the snowpack; see also paragraph [0071] wherein a  combination of a heating element and a vibration assembly is used); 
a winter precipitation sensor (corresponding to snow sensor 103) in communication with the heater element (heating wire, 211 and/or circulating pipes, 120) and the vibration assembly (132) (activation of the energy transfer member is based on information from one or more sensors including changes in temperature in the area of the solar panel) [Fig. 1, paragraphs 0053 and 0060-0068], the winter precipitation sensor (103) having a top and a side a radiation emitter (LED) for emitting radiation [paragraph 0067] and a radiation detector (photodiode) located adjacent the radiation emitter (the LED light source is co-located with a photodiode) [paragraphs 0067], the radiation detector (photodiode) being located to receive reflected radiation from the winter precipitation [paragraph 0067], the one or more radiation emitters (LED) being located on either side of the radiation detector (photodiode) [paragraph 0067];
an electrical power supply (rechargeable battery) connected to the heater element (circulating pipes, 120) and vibration assembly (flexible sheet 101 comprising 
a network (electrical connections of the control system 130), interconnecting the heater element (circulating pipes, 120), the vibration assembly (flexible sheet 101 comprising vibrations generated by vibration generator 132), the sensor (103), and the electrical power supply (rechargeable battery) (See Figs. 1-2, paragraphs [0053], [0057], [0060-0068] and [0072-0073]), the network (electrical connections of the control system) being configured such that in response to the sensor (103) sensing an accumulation of winter precipitation on the solar panel, a portion of stored power in the power supply activates the heater element (circulating pipes, 120) and the vibration assembly (flexible sheet (101) comprising vibrations generated by vibration generator (132)) so as to heat and vibrate the solar panel to remove the winter precipitation therefrom (see paragraph [0031-0038], [0060-0068] and [0071] wherein in response to information e.g., changes in temperature, weight, snowpack buildup, etc., from one or more sensors a controller/control system activates the heater element and vibration assembly to melt and detach the snow (winter precipitation) from the surface of the solar panel; see also paragraphs [0072-0073] wherein the source of electricity can be a rechargeable battery). 
Klier teaches the radiation emitter (LED) and radiation detector (photodiode) as set forth above [paragraph 0067].  
Klier does not teach the one or more radiation emitters emitting radiation along a first axis towards an amount of winter precipitation on the solar panel surface, the 
Johnson similar to Klier, teaches a sensor (corresponding to a moisture sensor) having a top and a side [see Figs. 2d and 12d], and one or more radiation emitters (at least one light source 271d) and a radiation detector (sensor 267) located adjacent the one or more radiation emitters (271d), the sensor detecting moisture that accumulates on glass surfaces (in the case of Johnson, a windshield 280d) [Figs. 2d and 12d, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].
Johnson further teaches the radiation emitters (271d) emit radiation along a first axis (see Figs. 2d and 12c) towards an amount of objects (e.g., moisture drops) on the surface of the glass (windshield 280d) (the light sources emit light rays towards the surface/windshield, wherein the light rays emitted by the light sources are reflected by the objects towards the detector/sensor) [Figs. 2d and 12c, Col. 3, lines 23-31], wherein the radiation detector (267) is located to receive reflected radiation from the objects along a second axis (the objects/moisture drops reflect light rays towards the sensor) [Figs. 2d and 12c, Col. 3, lines 23-31].

Figs. 2d and 12c of Johnson further teach the one or more radiation emitters (271d) including two radiation emitters (271d) located on opposite sides of the radiation detector (267) [see Figs. 2d and 12c], the two radiation emitters (271d) being mounted to emit radiation along their respective first axes through the transparent windshield (280d) towards a common point on the solar panel surface [Col. 5, lines 40-55 and Col. 16, lines 50-56].
	The illumination system of Johnson is effective in detecting the presence of moisture on a transparent surface [Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, providing more than one radiation emitters (Multiple light sources) will cover a larger windshield detection area, wherein 
Additionally, Johnson teaches selecting the position, configuration (number of emitters) and tilt angle depending on the amount of reflection potential desired, and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19].
	Klier and Johnson are analogous inventions in the field of sensors for detecting objects that are obstructing a glass surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radiation emitter and the radiation detector of Klier with the illumination system in Johnson (comprising two radiation emitters positioned at opposite sides of a radiation detector), because such configuration can effectively detect the presence of precipitation on a transparent/glass surface [Johnson, Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, it would have been obvious to position the two radiation emitters at opposite sides of the detector, as in Johnson, in order to cover a larger detection area and to illuminate said area as uniformly as possible thereby minimizing hot spots [Johnson, Figs. 2d and 12c, Col. 18, lines 1-14].  
	Additionally, in the absence of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the position, configuration (number of emitters) and tilt angle through routine experimentation in order to achieve the desired amount of reflection potential and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, the limitations “for use in winter conditions”, “to remove the winter precipitation therefrom” are considered intended use and are given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 38
 Klier teaches a circuit comprising an autonomous solar panel cleaning system (corresponding to a sealed insulating solar panel comprising its own electric source, rechargeable battery, which would meet with applicant’s interpretation of the term “autonomous”) [Fig. 1, paragraph 0017, 0028-0029 and 0072], the solar panel for use in winter conditions (the panel is suitable for use during winter months) [paragraph 0004 and 0029], the panel [Fig. 1] comprising: 
a controller (corresponding to control system 130) [Fig. 1 and paragraph 0034], 
at least one energy transfer member (corresponding to heating wire 211 and/or circulating pipes 120) associated with the solar panel (wherein a heating wire 211 is embedded in the glass, 100, of the insulated solar panel, and wherein circulating pipes 120 transfer heat from the absorber 106 to the surface of the panel may also be incorporated) [see Figs. 1 and 2, paragraphs 0028 and 0053];
a winter precipitation sensor (corresponding to snow sensor 103) in communication with the energy transfer member (heating wire 211) (activation of the energy transfer member is based on information from one or more sensors including changes in temperature in the area of the solar panel, and therefore, sensor 103 is in 
an electrical power supply (corresponding to a rechargeable battery) connected to the energy transfer member (heating wire 211) (a rechargeable battery can be used as the electricity source) [Figs. 1-2, paragraphs 0053, 0056, 0057 and 0071-0073]; and 
a network (corresponding to the electrical connections of the control system) interconnecting the controller (130) the energy transfer member (heating wire, 211, and/or circulating pipes 120), the sensor (snow sensor 103), and the electrical power supply (rechargeable battery) [Figs. 1-2, paragraphs 0053, 0057, 0060-0068 and 0072-0073], the network (electrical connections of the control system) being configured such that in response to the sensor (snow sensor 103) sensing an accumulation of winter precipitation on the solar panel, a portion of stored power in the electrical power supply activates the energy transfer member so as to autonomously remove the winter precipitation from the solar panel (see paragraph [0053], [0057] and [0060-0068] wherein in response to information e.g., changes in weight, from one or more sensors a controller/control system activates the energy transfer member and the snow is melted 
Klier teaches the radiation emitter (LED) and radiation detector (photodiode) as set forth above [paragraph 0067].  
Klier does not teach the one or more radiation emitters emitting radiation along a first axis towards an amount of winter precipitation on the solar panel surface, the radiation detector being located to receive reflected radiation from the winter precipitation along a second axis, the first axis being angled towards the second axis when viewed from the sensor top, both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side, the solar panel surface reflecting emitter radiation angled away from the second axis on a basis of said incidence angle when viewed from the sensor side, the radiation detector producing a current flow signal proportional to the received irradiance, the one or more radiation emitters being located on either side of the radiation detector when viewed from the sensor top. 
Johnson similar to Klier, teaches a sensor (corresponding to a moisture sensor) having a top and a side [see Figs. 2d and 12d], and one or more radiation emitters (at least one light source 271d) and a radiation detector (sensor 267) located adjacent the one or more radiation emitters (271d), the sensor detecting moisture that accumulates on glass surfaces (in the case of Johnson, a windshield 280d) [Figs. 2d and 12d, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].
Johnson further teaches the radiation emitters (271d) emit radiation along a first axis (see Figs. 2d and 12c) towards an amount of objects (e.g., moisture drops) on the 
As seen in Figs. 2d and 12c of Johnson, the first axis is angled towards the second axis when viewed from the sensor top [Figs. 2d and 12c], both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side (the radiation sources 271 and the sensor 267 are angled towards the same location on the glass surface/windshield 280) [Fig. 2d and 12c], wherein the solar panel surface reflects emitter radiation angled away from the second axis on a basis of said incidence angle when viewed form the sensor side (selecting the position, configuration and tilt angle depending on the amount of reflection potential desired, and illumination uniformity) [Figs. 2d and 12c, Col. 5, lines 40-55 and Col. 15, lines 20-67 to Col. 16, lines 1-19 and 50-56], and the one or more radiation emitters (271d) are located on either side of the radiation detector (267) when viewed from the sensor top [Figs. 2d and 12c].
Figs. 2d and 12c of Johnson further teach the one or more radiation emitters (271d) including two radiation emitters (271d) located on opposite sides of the radiation detector (267) [see Figs. 2d and 12c], the two radiation emitters (271d) being mounted to emit radiation along their respective first axes through the transparent windshield 
	The illumination system of Johnson is effective in detecting the presence of moisture on a transparent surface [Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, providing more than one radiation emitters (Multiple light sources) will cover a larger windshield detection area, wherein when more than one light source is used the area of detection is illuminated as uniformly as possible (minimize "hot spots") [Col. 18, lines 1-14].
Additionally, Johnson teaches selecting the position, configuration (number of emitters) and tilt angle depending on the amount of reflection potential desired, and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19].
	Klier and Johnson are analogous inventions in the field of sensors for detecting objects that are obstructing a glass surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radiation emitter and the radiation detector of Klier with the illumination system in Johnson (comprising two radiation emitters positioned at opposite sides of a radiation detector), because such configuration can effectively detect the presence of precipitation on a transparent/glass surface [Johnson, Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, it would have been obvious to position the two radiation emitters at opposite sides of the detector, as in Johnson, in order to cover a larger detection area and to illuminate said area as uniformly as possible thereby minimizing hot spots [Johnson, Figs. 2d and 12c, Col. 18, lines 1-14].  

Although taught by the prior art, the limitations “for converting solar radiation to electrical energy”, “for emitting radiation along a first axis…”, “to receive reflected radiation from the winter precipitation along a second axis…”, “to receive and store electrical energy”, “so that the emitter radiation is not reflected back to the radiation detector” and “to emit radiation along their respective first axes towards a common point on the solar panel surface” are considered functional limitations, and therefore do not differentiate the claimed device from the prior art.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, the limitations “for use in winter conditions” and “so as to remove the winter precipitation from the solar panel” are considered intended use and are given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of performing the intended use.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 40
 Klier teaches a circuit comprising an autonomous solar panel (corresponding to a sealed insulating solar panel comprising its own electric source, rechargeable battery, which would meet with applicant’s interpretation of the term “autonomous”) [Fig. 1, paragraph 0017, 0028-0029 and 0072], the solar panel for use in winter conditions (the panel is suitable for use during winter months) [paragraph 0004 and 0029], the panel [Fig. 1] comprising: 
at least one energy transfer member (corresponding to heating wire 211 and/or circulating pipes 120) associated with the solar panel (wherein a heating wire 211 is embedded in the glass, 100, of the insulated solar panel, and wherein circulating pipes 
a winter precipitation sensor (corresponding to snow sensor 103) in communication with the energy transfer member (corresponding to heating wire 211 and/or circulating pipes 120) (activation of the energy transfer member is based on information from one or more sensors including changes in temperature in the area of the solar panel, and therefore, sensor 103 is in communication with the energy transfer member.) [Fig. 1, paragraphs 0053 and 0060-0068], the winter precipitation sensor (103) having a top and a side a radiation emitter (LED) for emitting radiation [paragraph 0067] and a radiation detector (photodiode) located adjacent the radiation emitter (the LED light source is co-located with a photodiode) [paragraphs 0067], the radiation detector (photodiode) being located to receive reflected radiation from the winter precipitation [paragraph 0067], the one or more radiation emitters (LED) being located on either side of the radiation detector (photodiode) [paragraph 0067];
an electrical power supply (corresponding to a rechargeable battery) connected to the energy transfer member (e.g. heating wire 211) (a rechargeable battery can be used as the electricity source) [Figs. 1-2, paragraphs 0053, 0056, 0057 and 0071-0073]; and 
a network (corresponding to the electrical connections of the control system) interconnecting the energy transfer member (heating wire, 211, and/or circulating pipes 120), the sensor (snow sensor 103), and the electrical power supply (rechargeable battery) [Figs. 1-2, paragraphs 0053, 0057, 0060-0068 and 0072-0073], the network (electrical connections of the control system) being configured such that in response to 
	Klier teaches the radiation emitter (LED) and radiation detector (photodiode) as set forth above [paragraph 0067].  
Klier does not teach the one or more radiation emitters emitting radiation along a first axis towards an amount of winter precipitation on the solar panel surface, the radiation detector being located to receive reflected radiation from the winter precipitation along a second axis, the first axis being angled towards the second axis when viewed from the sensor top, both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side, the solar panel surface reflecting emitter radiation angled away from the second axis on a basis of said incidence angle when viewed from the sensor side, the radiation detector producing a current flow signal proportional to the received irradiance, the one or more radiation emitters being located on either side of the radiation detector when viewed from the sensor top. 
Johnson similar to Klier, teaches a sensor (corresponding to a moisture sensor) having a top and a side [see Figs. 2d and 12d], and one or more radiation emitters (at 
Johnson further teaches the radiation emitters (271d) emit radiation along a first axis (see Figs. 2d and 12c) towards an amount of objects (e.g., moisture drops) on the surface of the glass (windshield 280d) (the light sources emit light rays towards the surface/windshield, wherein the light rays emitted by the light sources are reflected by the objects towards the detector/sensor) [Figs. 2d and 12c, Col. 3, lines 23-31], wherein the radiation detector (267) is located to receive reflected radiation from the objects along a second axis (the objects/moisture drops reflect light rays towards the sensor) [Figs. 2d and 12c, Col. 3, lines 23-31].
As seen in Figs. 2d and 12c of Johnson, the first axis is angled towards the second axis when viewed from the sensor top [Figs. 2d and 12c], both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side (the radiation sources 271 and the sensor 267 are angled towards the same location on the glass surface/windshield 280) [Fig. 2d and 12c], wherein the solar panel surface reflects emitter radiation angled away from the second axis on a basis of said incidence angle when viewed form the sensor side (selecting the position, configuration and tilt angle depending on the amount of reflection potential desired, and illumination uniformity) [Figs. 2d and 12c, Col. 5, lines 40-55 and Col. 15, lines 20-67 to Col. 16, lines 1-19 and 50-56], and the one or more radiation emitters 
Figs. 2d and 12c of Johnson further teach the one or more radiation emitters (271d) including two radiation emitters (271d) located on opposite sides of the radiation detector (267) [see Figs. 2d and 12c], the two radiation emitters (271d) being mounted to emit radiation along their respective first axes through the transparent windshield (280d) towards a common point on the solar panel surface [Col. 5, lines 40-55 and Col. 16, lines 50-56].
	The illumination system of Johnson is effective in detecting the presence of moisture on a transparent surface [Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, providing more than one radiation emitters (Multiple light sources) will cover a larger windshield detection area, wherein when more than one light source is used the area of detection is illuminated as uniformly as possible (minimize "hot spots") [Col. 18, lines 1-14].
Additionally, Johnson teaches selecting the position, configuration (number of emitters) and tilt angle depending on the amount of reflection potential desired, and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19].
	Klier and Johnson are analogous inventions in the field of sensors for detecting objects that are obstructing a glass surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radiation emitter and the radiation detector of Klier with the illumination system in Johnson (comprising two radiation emitters positioned at opposite sides of a radiation detector), because such configuration can effectively detect the presence of precipitation on a transparent/glass 
	Additionally, in the absence of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the position, configuration (number of emitters) and tilt angle through routine experimentation in order to achieve the desired amount of reflection potential and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Although taught by the prior art, the limitations “for converting solar radiation to electrical energy”, “for emitting radiation along a first axis…”, “to receive reflected radiation from the winter precipitation along a second axis…”, “to receive and store electrical energy”, “so that the emitter radiation is not reflected back to the radiation detector” and “to emit radiation along their respective first axes towards a common point on the solar panel surface” are considered functional limitations, and therefore do not differentiate the claimed device from the prior art.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, the limitation “so as to remove the winter precipitation from the solar panel” is considered intended use and are given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of performing the intended use.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 41
Klier et al. teaches the solar panel as set forth above, in which the solar panel cover (glass, 100) and the frame (102) are covered with a non-stick translucent material to permit panel cleaning and slippage of winter precipitation (see Figs. 4A-4C, paragraphs [0029] and [0071] wherein an adhesion suppressive coating is coated on the surface of the collector/solar panel, which includes the solar panel cover (glass, 
Regarding claim 45
	Klier et al. teaches the solar panel as set forth above, including an integrated dual pane assembly having a top pane (100) of glass containing the energy transfer member, and a bottom pane of photovoltaic glass (heating wire 211 is embedded in the glass, 100, of the insulated solar panel) [see Figs. 1 and 2, paragraphs 0028 and 0053].
Regarding claim 46
	Klier et al. teaches the solar panel as set forth above, in which the top pane (100) is integrated as a laminate with the photovoltaic glass [Figs. 1 and 2, paragraphs 0028 and 0053], and the energy transfer member is in contact with and below the laminate (wherein a heating wire 211 is embedded in the glass, 100, of the insulated solar panel, and wherein circulating pipes 120 transfer heat from the absorber 106 to the surface of the panel may also be incorporated) [see Figs. 1 and 2, paragraphs 0028 and 0053].
Claims 7-9, 12, 13 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, in view of US 7,718,943, Johnson et al. as applied to claims 1-6, 10, 11, 14, 16-18, 20, 22, 25, 26, 33-38, 40, 41 and 45-46 above, and further in view of US 2010/0275968, Kaiser et al.
Regarding claim 7
All the limitations of claim 6 have been set forth above.

Kaiser et al., similar to Modified Klier et al., teaches a solar panel (any one of PV panels 480a-480d) comprising a heating element for removal of winter precipitations (see e.g., paragraphs [0034-0035]) wherein when inclement or cold weather conditions are present the temperature of the solar panel is increased to melt a portion of the obstruction), wherein a network (see Fig. 16) includes a charger (power supply, 464) connecting the solar/PV panels (480a-480d) to the battery (See Figs. 15-16 and paragraphs [0055-0057] wherein the embodiment of Fig. 16 may employ a battery connected to the charger/power supply (464)) in order to supply electrical energy to a solar cell panel (480a-480d) such that at least one solar cell generates heat thereby melting winter precipitation from the surface of the solar panel while allowing the system to operate in a power generating mode, a heating mode and also in a standby mode (Fig. 16, paragraphs [0005-0006] and [0050]).
Modified Klier et al. and Kaiser et al. are analogous inventions in the field of solar panels for use in winter conditions.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the solar panel of Klier et al. to include a charger connecting the battery to the solar panel as taught by Kaiser et al. in order to supply electrical energy to a solar cell panel such that at least one solar cell generates heat thereby melting winter precipitation from the surface of the solar panel while allowing the system to operate in a power generating mode, a heating mode and also in a standby mode (Kaiser et al., Fig. 16, paragraphs [0005-0006] and [0050]).
Regarding claim 8
Modified Klier et al. teaches the solar panel as set forth above, in which a load switch (mode select switch, 466) connects to the charger (power supply, 464) (see Kaiser et al., Fig 16, paragraphs [0005-0006] and [0056] wherein a load switch (mode select switch, 466) connects to the charger (power supply, 464) in order to allow the charger to supply electrical energy to the solar panel so that at least one solar cell generates heat). 
Regarding claim 9
Modified Klier et al. teaches the solar panel as set forth above, in which a user load (452) connects to the load switch (mode select switch, 466) (see Kaiser et al., Fig. 16, paragraphs [0005-0006], [0032] and [0057] wherein a user load (452) is connected to the load switch (mode select switch, 466) in order to allow power generated by the system to be used at a remote location or by electronics such as household appliances and/or telecommunications equipment such as telephony or CATV equipment). 
Regarding claim 12
Modified Klier et al. teaches the solar panel as set forth above, in which the network includes a user heater voltage supply that connects to the load switch (mode select switch, 466) (see Kaiser et al., Fig. 16 and paragraphs [0005-0006] and [0050] wherein the power supply supplies electricity i.e., provides a heater voltage supply, to the solar panel such that at least one solar cell generates heat thereby melting winter precipitation from the surface of the solar panel; see also paragraph [0005] wherein in a second mode said switch (466) allows the charger (power supply, 464) to supply the electricity). 
Regarding claim 13
All the limitations of claim 1 have been set forth above.
Modified Klier et al. does not teach the network including a user load connecting a controller to a solar panel photovoltaic array of the solar panel.
Kaiser et al., similar to Modified Klier et al., teaches a solar panel comprising a heating element for removal of winter precipitations (see e.g., paragraphs [0034-0035]), wherein the network includes a user load (452) connecting the controller (470) to the solar panel voltaic array of the solar/PV panels (480) in order to allow power generated by the system to be used at a remote location or by electronics such as household appliances and/or telecommunications equipment such as telephony or CATV equipment (see Kaiser et al., Fig. 16, paragraphs [0005-0006], [0032] and [0057]).
Modified Klier et al. and Kaiser et al. are analogous inventions in the field of solar panels for use in winter conditions.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the solar panel of Klier et al. to include a user load connecting the controller to the solar panel voltaic array of the solar panel as taught by Kaiser et al. in order to allow power generated by the system to be used at a remote location or by electronics such as household appliances and/or telecommunications equipment such as telephony or CATV equipment (see Kaiser et al., Fig. 16, paragraphs [0005-0006], [0032] and [0057]).
Regarding claim 19
Modified Klier et al. teaches the solar panel as set forth above, including two spaced apart vibration assemblies i.e., vibration transducer (109) and flexible sheet (101) comprising vibrations generated by vibration generator (132), wherein one of said 
Modified Klier et al. does not teach the second vibration assembly i.e., vibration transducer (109), being located at a top edge of the solar panel.
However, modified Klier et al. teaches that one skilled in the art may be able to select a location of the embedded vibration transducer that is suitable of a specific implementation of the solar panel (See Klier et al. paragraph [0042]). Therefore, it would have been an obvious matter of design choice to position the vibration assembly/transducer (109) of modified Klier et al. at a top edge the solar panel cover (glass, 100) and spaced apart from the flexible sheet (101), since applicant has not disclosed that the particular placement solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the second vibration assembly being located at a top edge of the solar panel. Such is merely a matter of obvious engineering choice [MPEP 2144.04]. 
	Modified Klier et el. does not teach the solar panel comprising two spaced apart vibration assemblies located at a bottom edge of the solar panel. 
	Kaiser et al., similar to modified Klier et al., teaches a solar panel (any one of PV panels 480a-480d) comprising a vibration assembly for removal of winter precipitations (see e.g., paragraphs [0034-0035] and [0062]), wherein two vibration assemblies (resilient suspension member (536) and vibration assembly (538)) are spaced apart and located at a bottom edge of the solar panel (522) in order to mechanically clear 
	Modified Klier et al. and Kaiser et al. are analogous inventions in the field of solar panels for use in winter conditions.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the solar panel of Klier et al. to include two spaced apart vibration assemblies located at a bottom edge of the solar panel as taught by Kaiser et al. in order to mechanically clear obstructions such as heavy snow from the panel (see Kaiser, Fig. 19 and paragraphs [0064-0065]).
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, in view of US 7,718,943, Johnson et al. as applied to claims 1-6, 10, 11, 14, 16-18, 20, 22, 25, 26, 33-38, 40, 41 and 45-46 above, and further in view of US 2011/0056924, Townsend.
Regarding claim 15
	All the limitations of claim 5, from which claim 15 depends, have been set forth above.
Modified Klier et al. does not teach the network (electrical connections of the control system) including a remote display connected to the controller.
Townsend, similar to Klier et al., teaches a solar panel for use in winter conditions [see Abstract and Fig. 3], wherein the network (i.e. electrical connections of the control system) [see Figs. 9-12], includes a remote display (88) connected to the controller (84) in order to allow user interaction with said controller (84) [see Fig. 10 and 
Modified Klier et al. and Townsend are analogous inventions in the field of solar panels for use in winter conditions.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the network of Klier et al. to include a remote display as taught by Townsend in order to allow user interaction with the controller (see Townsend, Fig. 10 and paragraph [0078]).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, in view of US 7,718,943, Johnson et al. as applied to claims 1-6, 10, 11, 14, 16-18, 20, 22, 25, 26, 33-38, 40, 41 and 45-46 above, and further in view of US 5,867,858, Kelly.
All the limitations of claim 16, from which claim 21 depends, have been set forth above.
	Modified Klier et al. does not teach the vibration assembly being a vertical vibration assembly and including a vertical vibration actuator, a vertical vibration plunger, and a resilient vibrator lever connected to the solar panel cover. 
	In the same field of endeavor of cleaning winter precipitation from glass surfaces, Kelly et al. teaches a vibration mechanism (see Fig. 9) including a vibration actuator (40), a vibration plunger (42) and a resilient lever (16) electrically connected to a windshield (12) (see Fig. 9 and Col. lines), wherein said assembly produces vibrations with sufficient force to dislodge or shatter ice or snow (see Col. 3, lines 38-57 and Col. 7, lines 9-51).

Modified Klier et al. teaches the claimed invention except for the vibration assembly being horizontal instead of vertical.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to change the configuration of the vibration assembly to be vertical, since it has been held that rearranging parts of an invention involves only routine skill in the art [MPEP 2144.04].
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, in view of US 7,718,943, Johnson et al. as applied to claims 1-6, 10, 11, 14, 16-18, 20, 22, 25, 26, 33-38, 40, 41 and 45-46 above, and further in view of US 4,015,585, Fattor.
All the limitations of claim 26, from which claim 27 depends, have been set forth above.
Modified Klier et al. teaches the solar panel as set forth above, in which the frame heater includes a plurality of electrical heater elements i.e., absorption strips, extending substantially along the bottom of the frame (102) (see Fig. 1 and paragraph [0059] wherein absorption strips may be placed/coated onto a portion of the frame (102), said absorption strips being thermally coupled to the surface of the collection 
Modified Klier et al. is silent to the plurality of electrical heater elements being connected to a frame heater switch. 
In the same field of endeavor of solar panels for use in winter conditions (see Abstract, Figs. 3 and 7, Col. 3, lines 23-51 and Col. 5, lines 55-67 to Col. 6, lines 1-18), wherein the frame (30a) comprises a plurality of electrical heater elements (heat absorbers 41a and 47a) are connected to a frame heater switch in order to regulate the flow of heating fluid for the effective removal of snow (see Fig. 7, Col. 5, lines 55-67 to Col. 6, lines 1-18 wherein such electrical heater elements (41a and 47a) extend substantially along the bottom of the frame (30a); see also Kaiser, Fig. 1 and paragraphs [0011], [0028] and [0053-0054] wherein the solar panel also comprises heating fluid circulating pipes).
Klier et al. and Fattor are analogous inventions in the field of solar panels for use in winter conditions.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the absorption strips of Klier et el. to be connected to a frame heater switch as taught by Fattor, in order allow said strips to absorb the heat transferred from the circulating pipes and to regulate the flow of heating fluid for the effective removal of snow (see Fattor, Fig. 7, Col. 5, lines 55-67 to Col. 6, lines 1-18).
Claims 28-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, in view of US 7,718,943, Johnson et al. as applied to claims 1-6, 10, 11, 14, 16-18, 20, 22, 25, 26, 33-38, 40, 41 and 45-46 above, and further in view of US 2013/0141902 AKDAG.
Regarding claim 28
	Modified Klier et al. teaches the solar panel as set forth above, wherein the power supply may include a battery (see Figs. 1-2, paragraphs [0053], [0056], [0057] and [0071-0073] wherein a rechargeable battery can be used as the electricity source).  Klier further teaches the solar/collector panel being mounted on a panel tilt mount (see Figs. 4A-4C).
	Modified Klier et al. does not teach a plurality of batteries.  However, it has been held that absent a showing of criticality or unexpected results the mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].  Therefore, it would have been obvious to one ordinarily skilled in the art at the time of the invention to make duplicate batteries thereby resulting in the claimed plurality of batteries since it would require a mere duplication of essential working parts.
	Modified Klier et al. does not teach to the batteries being located between the underside of the solar panel and a panel tilt mount on which the solar panel and batteries are mounted. 
	In the same field of endeavor of solar panels, AKDAG teaches a solar panel system (see Fig. 1) comprising a power supply (battery box, 45) comprising a battery or a plurality of batteries (41) (See Fig. 1 and paragraph [0032]), wherein said batteries (41) may located in a finite number of available locations including between the underside of the solar panel (42) and a panel tilt mount on which the solar panel and the batteries are mounted (see paragraph [0065]).

Regarding claim 29
	Klier et al. teaches the solar panel as set forth above, wherein the power supply may include a battery (see Figs. 1-2, paragraphs [0053], [0056], [0057] and [0071-0073] wherein a rechargeable battery can be used as the electricity source).  Klier further teaches the solar/collector panel being mounted on a panel tilt mount (see Figs. 4A-4C).
	Klier et al. does not teach a plurality of batteries.  However, 	it has been held that absent a showing of criticality or unexpected results the mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].  Therefore, it would have been obvious to one ordinarily skilled in the art at the time of the invention to make duplicate batteries thereby resulting in the claimed plurality of batteries since it would require a mere duplication of essential working parts.
	Klier et al. is silent to the batteries being located in or the side of a vertical post or on the side thereof connected to a panel tilt mount on which the solar panel is mounted. 
In the same field of endeavor of solar panels, AKDAG teaches a solar panel system (see Fig. 1) comprising a power supply (battery box, 45) comprising a battery or a plurality of batteries (41) (See Fig. 1 and paragraph [0032]), wherein said batteries 
Therefore, because AKDAG teaches choosing from a finite number of identified, predictable locations for said batteries, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since AKDAG teaches that the claimed configuration i.e., wherein the batteries are located in or the side of a vertical post or on the side thereof connected to a panel tilt mount on which the solar panel is mounted, leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claims 30 and 32
	Klier et al. teaches the solar panel as set forth above, wherein the electrical power supply may include a battery (see Figs. 1-2, paragraphs [0053], [0056], [0057] and [0071-0073] wherein a rechargeable battery can be used as the electricity source).  Klier further teaches the solar/collector panel being mounted on a panel tilt mount (see Figs. 4A-4C).
	Klier et al. does not teach a plurality of batteries.  However, 	it has been held that absent a showing of criticality or unexpected results the mere duplication of the essential working parts of a device involves only routine skill in the art [MPEP 2144.04].  Therefore, it would have been obvious to one ordinarily skilled in the art at the time of the invention to make duplicate batteries thereby resulting in the claimed plurality of batteries since it would require a mere duplication of essential working parts.

In the same field of endeavor of solar panels, AKDAG teaches a solar panel system (see Fig. 1) comprising a power supply (battery box, 45) comprising a battery or a plurality of batteries (41) (See Fig. 1 and paragraph [0032]), wherein said batteries (41) may located in a finite number of available locations including between the underside of the solar panel (42) and a frame/roof mount on which the solar panel (42) and the batteries (41) are mounted (see Fig. 1 and paragraph [0065]).
Therefore, because AKDAG teaches choosing from a finite number of identified, predictable locations for said batteries, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since AKDAG teaches that the claimed configuration i.e., wherein the batteries are located between the underside of the solar panel and a frame mount, leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claim 31
	Klier et al. teaches the solar panel as set forth above, wherein the electrical power supply may include a battery (see Figs. 1-2, paragraphs [0053], [0056], [0057] and [0071-0073] wherein a rechargeable battery can be used as the electricity source).  Klier further teaches the solar/collector panel being mounted on a panel tilt mount (see Figs. 4A-4C).
	Klier et al. does not teach a plurality of batteries.  However, 	it has been held that absent a showing of criticality or unexpected results the mere duplication of the 
	Klier et al. is silent to the batteries being located separately from the solar panel.
	In the same field of endeavor of solar panels, AKDAG teaches a solar panel system (see Fig. 1) comprising a power supply (battery box, 45) comprising a battery or a plurality of batteries (41) (See Fig. 1 and paragraph [0032]), wherein said batteries (41) may located in a finite number of available locations including said batteries (41) being positioned separately from the solar panel (42) (see Fig. 1 and paragraph [0065]).
Therefore, because AKDAG teaches choosing from a finite number of identified, predictable locations for said batteries, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since AKDAG teaches that the claimed configuration i.e., wherein the batteries are located separately from the solar panel, leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0308574, Vaidyanathan in view of US 7,718,943, Johnson et al.
Vaidyanathan teaches an autonomous solar panel system (100) for use in winter conditions (see Fig. 1 and paragraphs [0028-038]), the system (100) comprising: 
a master solar panel (any one of units, 102) having an master energy transfer member (e.g. heating tape) associated therewith (see Fig. 1, paragraphs [0026] and 
a plurality of slave solar panels (102), each panel having a slave energy transfer member e.g., heating tape, associated therewith (see Fig. 1, paragraphs [0026] and [0028] wherein one of the solar modular units operates as a master to the other units which operate as slaves; see also paragraph [0037] wherein a heating device such as a heated tape is implemented around one or more of the perimeters of the units to melt the snow), the slave solar panel (102) having an upper surface (Figs. 1 and 5 and paragraphs 0026-0028); 
at least one sensor (monitoring system 1325 sensing weather information) in communication with the master solar panel (see Fig. 1 and paragraphs [0043] and [0073] wherein the controller (112) has a sensor associated with the master solar panel/unit and wherein the controller senses weather conditions); 
a master controller (controller (112) associated with the master solar panel/unit (102)) connected to the master solar panel (102) (see Fig 1 and paragraph [0032]); 
a plurality of slave controllers (controllers (112) associated with the slave solar panels/units (102)), each slave controller (112) being connected to the respective slave solar panels (102) (see Fig. 1 and paragraph [0032]); 
an electrical power supply (battery) connected to each of the master and the slave energy transfer members (heating tapes) (see Fig. 1 and paragraphs [0037-0038] wherein the snow removal mechanism may be battery operated); and 

	Vaidyanathan does not teach one or more radiation emitters emitting radiation along a first axis towards an amount of winter precipitation on the solar panel surface, and a radiation detector located adjacent to the one or more radiation emitters and being located to receive reflected radiation from the winter precipitation along a second axis, the first axis being angled towards the second axis when viewed form the sensor top, both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side, the solar panel surface reflecting emitter radiation angled away from the second axis on a basis of said incidence angle when viewed from the sensor side, the radiation detector producing a current flow signal proportional to the received irradiance, the one or more radiation emitters being located on either side of the radiation detector when viewed from the sensor top. 
Johnson, similar to Vaidyanathan, teaches a sensor (corresponding to a moisture sensor) having a top and a side [see Figs. 2d and 12d], and one or more radiation emitters (at least one light source 271d) and a radiation detector (sensor 267) located 
Johnson further teaches the radiation emitters (271d) emit radiation along a first axis (see Figs. 2d and 12c) towards an amount of objects (e.g., moisture drops) on the surface of the glass (windshield 280d) (the light sources emit light rays towards the surface/windshield, wherein the light rays emitted by the light sources are reflected by the objects towards the detector/sensor) [Figs. 2d and 12c, Col. 3, lines 23-31], wherein the radiation detector (267) is located to receive reflected radiation from the objects along a second axis (the objects/moisture drops reflect light rays towards the sensor) [Figs. 2d and 12c, Col. 3, lines 23-31].
As seen in Figs. 2d and 12c of Johnson, the first axis is angled towards the second axis when viewed from the sensor top [Figs. 2d and 12c], both the first and second axis being at the same incidence angle to the solar cell panel surface when viewed from the sensor side (the radiation sources 271 and the sensor 267 are angled towards the same location on the glass surface/windshield 280) [Fig. 2d and 12c], wherein the solar panel surface reflects emitter radiation angled away from the second axis on a basis of said incidence angle when viewed form the sensor side (selecting the position, configuration and tilt angle depending on the amount of reflection potential desired, and illumination uniformity) [Figs. 2d and 12c, Col. 5, lines 40-55 and Col. 15, lines 20-67 to Col. 16, lines 1-19 and 50-56], and the one or more radiation emitters 
Figs. 2d and 12c of Johnson further teach the one or more radiation emitters (271d) including two radiation emitters (271d) located on opposite sides of the radiation detector (267) [see Figs. 2d and 12c], the two radiation emitters (271d) being mounted to emit radiation along their respective first axes through the transparent windshield (280d) towards a common point on the solar panel surface [Col. 5, lines 40-55 and Col. 16, lines 50-56].
	The illumination system of Johnson is effective in detecting the presence of moisture on a transparent surface [Abstract, Col. 3, lines 23-31, Col. 4, lines 8-25, Col. 17, lines 65-67 to Col. 18, lines 1-67].  Further, providing more than one radiation emitters (Multiple light sources) will cover a larger windshield detection area, wherein when more than one light source is used the area of detection is illuminated as uniformly as possible (minimize "hot spots") [Col. 18, lines 1-14].
Additionally, Johnson teaches selecting the position, configuration (number of emitters) and tilt angle depending on the amount of reflection potential desired, and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19].
	Vaidyanathan and Johnson are analogous inventions in the field of sensors for detecting objects that are obstructing a glass surface.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the radiation emitter and the radiation detector of Vaidyanathan with the illumination system in Johnson (comprising two radiation emitters positioned at opposite sides of a radiation detector), because such configuration can effectively detect the presence of precipitation on a 
	Additionally, in the absence of criticality or unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the position, configuration (number of emitters) and tilt angle through routine experimentation in order to achieve the desired amount of reflection potential and illumination uniformity [Col. 15, lines 20-67 to Col. 16, lines 1-19]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Although taught by the prior art, the limitations “for converting solar radiation to electrical energy”, “for emitting radiation along a first axis…”, “to receive reflected radiation from the winter precipitation along a second axis…”, “to receive and store electrical energy”, “so that the emitter radiation is not reflected back to the radiation detector” and “to emit radiation along their respective first axes towards a common point on the solar panel surface” are considered functional limitations, and therefore do not differentiate the claimed device from the prior art.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) [MPEP 2114].   Since the structure of the prior art 
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Additionally, the limitations “for use in winter conditions” and “so as to remove the winter precipitation from the upper surface of the master solar panel and the upper surface of the slave solar panel” are considered intended use and are given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of performing the intended use.
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, in view of US 7,718,943, Johnson et al. as applied to claims 1-6, 10, 11, 14, 16-18, 20, 22, 25, 26, 33-38, 40, 41 and 45-46 above, and further in view of US 2004/0246596, Dyson et al.
	All the limitations of claim 1 have been set forth above.
	The limitation "in which the solar panel is mounted horizontally" is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
	In any event, Dyson et al., similar to Klier et al., teaches that it is well known for solar panels to be mounted vertically, horizontally, or at any angle in between these two limits (see paragraph [0058]).
Therefore, because Dyson et al. teaches choosing from a finite number of identified, predictable configurations, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Dyson et al. teaches that mounting the solar panel horizontally leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Claims 47-51 and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, in view of US 7,718,943, Johnson et al. as applied to claims 1-6, 10, 11, 14, 16, 18, 20, 22, 25, 26, 33-38, 40, 41 and 45-46 above, and further in view of US 4,015,585, Fattor and US 2011/0005563, Bisges.
Regarding claims 47, 51 and 53
	All the limitations of claims 1, 38 and 40 have been set forth above.
Modified Klier et al. teaches the energy transfer member may be frame heater extensions (corresponding to circulating pipes 120 which read on the claimed frame 
As further clarification with regards to the frame heater switch, Fattor is cited below.
Fattor teaches a plurality of electrical heater elements (heat absorbers 41a and 47a) electrically connected to a frame heater switch in order to regulate the flow of heating fluid for the effective removal of snow (see Fig. 7, Col. 5, lines 55-67 to Col. 6, lines 1-18 wherein such electrical heater elements (41a and 47a) extend substantially along the bottom of the frame (30a); see also Kaiser, Fig. 1 and paragraphs [0011], [0028] and [0053-0054] wherein the solar panel also comprises heating fluid circulating pipes).
Modified Klier et al. and Fattor are analogous inventions in the field of solar panels for use in winter conditions.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify heater elements/extensions of modified Klier et el. to be connected to a frame heater switch as taught by Fattor, in order to regulate the flow of heating fluid for the effective removal of snow (see Fattor, Fig. 7, Col. 5, lines 55-67 to Col. 6, lines 1-18).

However, one of ordinary skill in the art would have recognized that there are a fine number of identified, predictable electrical connections available i.e., series and/or parallel. Therefore, one of ordinary skill in the art would have found obvious to choose the known options with reasonable expectation of success [see MPEP 2143].  
	As further clarification, Bisges teaches a solar thermal system wherein electrically connecting heat transfer extensions (piping) in series allows for excess thermal energy is available for the generation of electric power in the thermogenerator [paragraphs 0039 and 0044].
Modified Klier et al. and Bisges are analogous inventions in the field of solar panels comprising heat transfer members.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame heater extensions of Klier et al., to be connected in series, as in Bisges, in order to allow excess thermal energy is available for the generation of electric power in the thermogenerator [paragraphs 0039 and 0044].
The limitation “so as to prevent the formation of icicles or snow dams at the lower edge of the solar panel during freeze-thaw weather conditions and to combat potential ice build up” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 48-50
	All the limitations of claims 1, 38 and 40 have been set forth above.
Modified Klier et al. teaches the heater element may be frame heater extensions (corresponding to circulating pipes 120 which read on the claimed frame heater extensions because said pipes are in thermal contact with the surface having the snowpack attached) [paragraph 0011, Figs. 1 and 5], the frame heater extensions (Circulating pipes 120) being connected to a lower edge of the solar panel [See Figs. 1 and 5] and to a frame heater switch (the control system activates/switches on the heat pipe to enable transfer of sufficient heat from the absorber (106) to the surface) [paragraphs 0011, 0028 and 0053-0054] via junctions (the junctions corresponding the electrical connections between the control system and the circulating pipes) [Figs. 1 and 5, paragraph 0011].
As further clarification with regards to the frame heater switch, Fattor is cited below.
Fattor teaches a plurality of electrical heater elements (heat absorbers 41a and 47a) electrically connected to a frame heater switch in order to regulate the flow of heating fluid for the effective removal of snow (see Fig. 7, Col. 5, lines 55-67 to Col. 6, 
Modified Klier et al. and Fattor are analogous inventions in the field of solar panels for use in winter conditions.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify heater elements/extensions of modified Klier et el. to be connected to a frame heater switch as taught by Fattor, in order to regulate the flow of heating fluid for the effective removal of snow (see Fattor, Fig. 7, Col. 5, lines 55-67 to Col. 6, lines 1-18).
Modified Klier et al. does not teach the frame heater extensions (circulating pipes 120) being connected to the heater switch via junctions that are connected in series.
However, one of ordinary skill in the art would have recognized that there are a fine number of identified, predictable electrical connections available i.e., series and/or parallel. Therefore, one of ordinary skill in the art would have found obvious to choose the known options with reasonable expectation of success [see MPEP 2143].  
	As further clarification, Bisges teaches a solar thermal system wherein electrically connecting heat transfer extensions (piping) in series allows for excess thermal energy is available for the generation of electric power in the thermogenerator [paragraphs 0039 and 0044].
Modified Klier et al. and Bisges are analogous inventions in the field of solar panels comprising heat transfer members.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame heater extensions 
The limitation “so as to prevent the formation of icicles or snow dams at the lower edge of the solar panel during freeze-thaw weather conditions and to combat potential ice build up” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claim 52 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0308574, Vaidyanathan in view of US 7,718,943, Johnson et al. as applied to claim 39 above, and further in view of WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent, US 4,015,585, Fattor, and US 2001/0005563, Bisges.
Regarding claim 52	
	All the limitations of claim 39, from which claim 52 depends, have been set forth above.

Klier et al. teaches the energy transfer member may be frame heater extensions (corresponding to circulating pipes 120 which read on the claimed frame heater extensions because said pipes are in thermal contact with the surface having the snowpack attached) [paragraph 0011, Figs. 1 and 5], the frame heater extensions (Circulating pipes 120) being connected to the lower edge of the solar panel [Figs. 1 and 5, paragraph 0011] and to a heater switch (the control system activates/switches on the heat pipe to enable transfer of sufficient heat from the absorber (106) to the surface) [paragraphs 0011, 0028 and 0053-0054] via junctions (the junctions corresponding the electrical connections between the control system and the circulating pipes) [Figs. 1 and 5, paragraph 0011].  Said frame heater extensions (corresponding to circulating pipes 120) enabling transfer of sufficient heat for at least partially detaching the snowpack from the surface [paragraph 0011].
Modified Vaidyanathan and Klier et al. are analogous inventions in the field of solar panel comprising circuits for snow removal.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the energy transfer member of Vaidyanathan to comprise frame heater extensions connected to a heater switch via junctions, as in Klier, in order to provide sufficient heat for at least partially detaching winter precipitation from the surface of the panel [paragraph 0011].

Fattor teaches a plurality of electrical heater elements (heat absorbers 41a and 47a) electrically connected to a frame heater switch in order to regulate the flow of heating fluid for the effective removal of snow (see Fig. 7, Col. 5, lines 55-67 to Col. 6, lines 1-18 wherein such electrical heater elements (41a and 47a) extend substantially along the bottom of the frame (30a); see also Kaiser, Fig. 1 and paragraphs [0011], [0028] and [0053-0054] wherein the solar panel also comprises heating fluid circulating pipes).
Modified Vaidyanathan and Fattor are analogous inventions in the field of solar panels for use in winter conditions.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify heater elements/extensions of modified Vaidyanathan to be connected to a frame heater switch as taught by Fattor, in order to regulate the flow of heating fluid for the effective removal of snow (see Fattor, Fig. 7, Col. 5, lines 55-67 to Col. 6, lines 1-18).
Modified Vaidyanathan does not teach the frame heater extensions (circulating pipes 120) being connected to the heater switch via junctions that are connected in series.
However, one of ordinary skill in the art would have recognized that there are a fine number of identified, predictable electrical connections available i.e., series and/or parallel. Therefore, one of ordinary skill in the art would have found obvious to choose the known options with reasonable expectation of success [see MPEP 2143].  

Modified Klier et al. and Bisges are analogous inventions in the field of solar panels comprising heat transfer members.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the frame heater extensions of Klier et al., to be connected in series, as in Bisges, in order to allow excess thermal energy is available for the generation of electric power in the thermogenerator [paragraphs 0039 and 0044].
The limitation “so as to prevent the formation of icicles or snow dams at the lower edge of the solar panel during freeze-thaw weather conditions and to combat potential ice build up” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 54 and 55 and rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2011/0308574, Vaidyanathan in view of US 7,718,943, Johnson et al. as applied to claim 39 above, and further in view of WO 2011/141892, Klier et al. with US 2014/0166044 used as an English language equivalent.
Regarding claims 54 and 55	
	All the limitations of claim 39, from which claim 54 depends, have been set forth above.
	Modified Vaidyanathan does not teach the solar panel including a solar panel cover, wherein the energy transfer member is an electrical heater which is embedded within the solar panel cover, said electrical heater being a serpentine heating wire which is disposed substantially across the entire solar panel cover.
Klier teaches a solar panel including a solar panel cover (glass, 100) having an energy transfer member that is an electrical heater (heating wire, 211) embedded therein (see Fig. 1 and paragraphs [0028] wherein glass 100 covers the surface of the solar panel; see also Fig. 2 and paragraph [0053] wherein the heating wire 211 is embedded is said glass/solar panel cover 100), wherein the electrical heater is a serpentine heating wire (211) which is disposed substantially across the entire solar panel cover (glass, 100) (See Fig. 2 and paragraph [0053]). 
Modified Vaidyanathan and Klier are analogous inventions in the field of solar panel comprising circuits for snow removal.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify solar panel of Vaidyanathan to comprise a solar panel cover comprising an electrical heater embedded therein as in .

Response to Arguments
Applicant's arguments, see Remarks filed 12/11/2021, with regards to the rejection of claims 1-42 and 45-55 under 35 U.S.C. §103(a) have been considered but are not persuasive.
Applicant argues that there is neither mention nor suggestion in any of the cited art references of an autonomous solar panel having a winter precipitation sensor with one or more radiation emitters emitting radiation along a first axis towards an amount of winter precipitation on the solar panel surface and a radiation detector located to receive reflected radiation from the winter precipitation along a second axis, the first axis being angled towards the second axis, where both the first and second axes are at a same incidence angle to the solar panel surface when viewed from the sensor side, the solar panel surface reflecting emitter radiation angled away from the second axis on a basis of the incidence angle when viewed from the sensor side.
	Applicant argues that Fig. 12c, Johnson et al. illustrates the emitter radiation only for the one radiation path along the center of the emitter axis and that Johnson et al. clearly recognizes in Figures 2d, 12d and 12e that the emitters have significant radiation away from the axis center which can reflect off the window surfaces.
Applicant further argues that nowhere in the Johnson et al. reference is there any teaching, showing or suggestion of addressing/solving this reflection problem, let alone of the specific solution of aligning the radiation emitter axis and the radiation detector 
Examiner respectfully disagrees.  Reproduced below is a side by side comparison of the claimed moisture sensor and that in Johnson.  As seen in Fig. 2d of Johnson, and in Fig. 23A of the instant invention, the radiation emitters/sources and the sensor and the sensor are angled at a same incidence angle to the glass surface (windshield 280) [Fig. 2d and Col. 3, lines 1-40].  

    PNG
    media_image2.png
    397
    570
    media_image2.png
    Greyscale
                           
    PNG
    media_image3.png
    321
    248
    media_image3.png
    Greyscale

	            Johnson et al.				               Instant Invention

Johnson further teaches the following:
(26)	In at least one embodiment a supplemental illumination assembly having at least one light source 271 emits light rays generally toward at least a portion of the windshield at 298 located behind optics element 270. In another embodiment, when moisture is present on the outer surface 281 of windshield 280, the moisture drops at least partially replicate the optical characteristics of concave mirrors is advantageously used to reflect light rays emitted by a supplemental illumination system toward image sensor 267 through optics element 270.

	Additionally, Johnson teaches selecting the position, configuration (number of emitters) and tilt angle depending on the amount of reflection potential desired, and 
Further, the optical moisture sensor disclosed in Johnson is identical in structure to the one claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

	Applicant provides no pertinent arguments with regards to the rejection of claims 2-22, 25-34, 41-42 and 45-55.  Accordingly, the rejection of claims 2-22, 25-34, 41-42 and 45-55 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721